

115 HR 2196 RS: To amend title 5, United States Code, to allow whistleblowers to disclose information to certain recipients.
U.S. House of Representatives
2017-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 629115th CONGRESS2d SessionH. R. 2196[Report No. 115–346]IN THE SENATE OF THE UNITED STATESOctober 16, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsOctober 11, 2018Reported by Mr. Johnson, without amendmentAN ACTTo amend title 5, United States Code, to allow whistleblowers to disclose information to certain
			 recipients.
	
 1.Recipients of whistleblower disclosuresSection 2302(b)(8)(B) of title 5, United States Code, is amended by striking or to the Inspector and all that follows through such disclosures and inserting the Inspector General of an agency, a supervisor in the employee's direct chain of command up to and including the head of the employing agency, or to an employee designated by any of the aforementioned individuals for the purpose of receiving such disclosures.October 11, 2018Reported without amendment